Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 9, 17. The prior art of records does not suggest the combination of “wherein the data heat map is iteratively built specifically for the new workload as the data elements of the new workload are accessed, the data heat map modelling at least an access latency and a cost per bit versus a location of the data elements relative to certain resources in the plurality of resource pools when performing the classifying; and responsive to determining the new workload is the cache-friendly workload, performing a cache related action to increase performance of the new workload executed by the subset of processors and commensurately executing additional workloads performed by other ones of the plurality of processors within the processor pool, wherein the cache related action comprises reallocating memory units assigned to respective memory devices utilized by the new workload being executed by the subset of processors to the additional workloads executed by the other ones of the plurality of processors”.
More specifically the prior art does teach “A method for optimizing resource utilization in a disaggregated computing environment, by a processor device, comprising: instantiating, a dynamically constructed non-virtualized server entity assembled in real-time as a bare-metal computing system composed of individual components selected from a plurality of resource pools each physically maintaining a plurality of like-typed resources therein, the plurality of resource pools including at least a processor pool and a memory pool; assigning a new workload to a subset of a plurality of processors selected from the processor pool, the subset of processors assigned a subset of a plurality of cache devices local to respective processors of the plurality of processors; determining that the new workload is categorized as a cache-friendly workload by identifying that underlying data necessitated by the new workload resides primarily within the subset of cache devices local to the subset of the plurality of processors, wherein classifying the new workload as the cache-friendly workload further includes identifying, by analyzing a data heat map, that over a 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199